DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 05/19/2021 are accepted by the Examiner.
Specification
The disclosure filed on 05/19/2021 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, claim 17 recites the limitation "the first latent space representation E(G(Z))" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, claim 17 recites the limitation "the second latent space representation E(Y)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 18-19, they are rejected because they depend directly or indirectly from claim 17 and claim 17 is rejected.
Examiner’s Note:
It seems that claim 17 should depend directly from claim 16 instead of claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Elmoznino (US 20200160153 A1)
Regarding claim 15, AAPA discloses receive an input corresponding to a low resolution image and output a super resolution image corresponding to the low resolution image using a Generative Adversarial Network (GAN) (AAPA specifically discloses “Generative adversarial networks (GANs) are a class of machine learning systems that can be used to generate new data. For example, GANs can be used to generate new images. For example, in the field of super-resolution, GANs can be used to generate high-resolution images from low-resolution images. For example, in the field of inpainting, GANs can be used to reconstruct lost or deteriorated parts of images and/or videos. GANs can also be used in many other applications, such as for generating realistic domain-specific images (i.e., generating images that look real).”) AAPA doesn’t specifically disclose the GAN comprising a generator G an encoder E and a discriminator D, wherein outputs of the encoder E are used to constrain the training of the generator G. Elmoznino discloses a GAN comprising a generator G an encoder E and a discriminator D, wherein outputs of the encoder E are used to constrain the training of the generator G (figure 1 Elmoznino specifically discloses “The model may comprise a conditional cycle-consistent generative adversarial network (ccGAN) model. The model may comprise a Generator (G) and a Discriminator (D) respectively trained using the plurality of encodings encoded by an encoder (b). The Generator (G) may be conditioned with the plurality of encodings using convolutional conditional batch normal operations for each respective encoding of the plurality of encodings. The Discriminator (D) may be conditioned with the plurality of encodings using output projection operations for each respective encoding of the plurality of encodings. The encoder may be configured to encode the physical properties of each of the respective instances of the effect to be applied from respective swatch images for each of the respective instances including a swatch image representing no effect to be applied. The model may comprise the Generator (G) as trained” … “The computing device comprises: a storage device storing the model comprising a Generator, a Discriminator and an encoder, the model configured to condition the Generator and the Discriminator through training using a plurality of encodings from the encoder representing, in a continuous manner, physical properties of the effect to be applied and wherein the plurality of encodings are encoded from a plurality of respective discrete instances of the effect to be applied, the respective discrete instances including an instance representing no effect to be applied; and a processing unit configured to: receive training data and provide the training data in batches to the model to define the model as trained. The model may comprise a conditional cycle-consistent generative adversarial network (ccGAN) model” … “In a training instance, training is performed with training data comprising, for each batch, a real image from the first domain without the effect applied, a real image from the second domain with the effect applied and an encoding of the effect applied. Also used is an encoding of no effect applied (the white effect image). The model components (Generator and Discriminator) process the training data and loss function(s) are determined. The respective Generator and Discriminator parameters are adjusted in accordance with the loss function for the next training instance”). AAPA and Elmoznino are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA a model disclosed by Elmoznino. The suggestion/motivation for doing so would have been to augment a reality effect (Elmoznino abstract). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")
Regarding claim 20, AAPA and Elmoznino disclose claim 15. AAPA also discloses a VGG network (AAPA paragraph [0064] AAPA specifically discloses “VGG and VGG16 are named after the Visual Geometry Group at Oxford University and are described in Karen Simonyan, Andrew Zisserman (2015), very deep convolutional networks for large-scale image recognition. ICLR 2015”)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11048980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-20 of U.S. Patent No. US 11048980 B2.
Present Application
U.S. Patent No. US 11048980 B2
1. A method of training a generator G of a Generative Adversarial Network (GAN), comprising: receiving, by an encoder E, a target data Y; receiving, by the encoder E, an output G(Z) of the generator G, wherein the generator G generates the output G(Z) in response to receiving a random sample Z, 
and wherein a discriminator D of the GAN is trained to distinguish between the output G(Z) and the target data Y; training the encoder E to minimize a difference between a first latent space representation E(G(Z)) of the output G(Z) and a second latent space representation E(Y) of the target data Y, wherein the output G(Z) and the target data Y are input to the encoder E; and using the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G
1. A method of training a generator G of a Generative Adversarial Network (GAN), comprising: receiving, by an encoder E, a target data Y; receiving, by the encoder E, an output G(Z) of the generator G, wherein the generator G generates the output G(Z) in response to receiving a random sample Z that is a noisy sample, and wherein a discriminator D of the GAN is trained to distinguish which of the G(Z) and the target data Y is real data; training the encoder E to minimize a difference between a first latent space representation E(G(Z)) of the output G(Z) and a second latent space representation E(Y) of the target data Y, wherein the output G(Z) and the target data Y are input to the encoder E; and using the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G
2. The method of claim 1, further comprising: updating the encoder E by descending, for m samples, a gradient ∇ θ E ⁢ 1 m ⁢  i = 1 m ⁢  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  , wherein the m samples comprising m noise samples {z1, z2, . . . , zm} selected from a distribution p(z) and m corresponding target data {yi, y2, . . . , ym}, wherein EθE(yi) is a first output of the encoder E given first current weight values θE of the encoder E and a first input yi, wherein GθG(zi) is a second output of the of the generator G given second current weight values θG of the generator G and a second input zi, and wherein EθE(GθG(zi)) is a third output of the of the encoder E given the first current weight values θE of the encoder E and GθG(zi) as input
2. The method of claim 1, further comprising: updating the encoder E by descending, for m samples, a gradient ∇ θ E ⁢ 1 m ⁢  i = 1 m ⁢  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  , wherein the m samples comprising m noise samples {z1, z2, . . . , zm} selected from a distribution p(z) and m corresponding target data {y1, y2, . . . , ym}, wherein EθE(yi) is a first output of the encoder E given first current weight values θE of the encoder E and a first input yi, wherein GθG(zi) is a second output of the of the generator G given second current weight values θG of the generator G and a second input zi, and wherein EθE(GθG(zi)) is a third output of the of the encoder E given the first current weight values θE of the encoder E and GθG(zi) as input
3. The method of claim 1, wherein the target data Y corresponds to the output G(Z)
3. The method of claim 1, wherein the target data Y corresponds to the output G(Z)
4. The method of claim 1, wherein the generator G is trained by applying a Lipschitz condition so as to upper bound a first difference between the output G(Z) and the target data Y to a second difference between the first latent space representation E(G(Z)) and the second latent space representation E(Y)
4. The method of claim 1, wherein the generator G is trained by applying a Lipschitz condition so as to upper bound a first difference between the output G(Z) and the target data Y to a second difference between the first latent space representation E(G(Z)) and the second latent space representation E(Y)	
5. The method of claim 1, wherein the encoder E is a neural network comprising an upscaling layer, and wherein each of the outputs E(G(Z)) and E(Y) of the encoder E having a first size equal to a second size of Z
5. The method of claim 1, wherein the encoder E is a neural network comprising an upscaling layer, and wherein each of the outputs E(G(Z)) and E(Y) of the encoder E having a first size equal to a second size of Z
6. The method of claim 1, wherein the random sample Z is a multi-dimensional vector of values selected from a distribution p(z)
6. The method of claim 1, wherein the random sample Z is a multi-dimensional vector of values selected from a distribution p(z)
7. The method of claim 1, wherein using the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G, comprising: updating the generator G by descending, for m samples, a gradient ∇ θ G ⁢ 1 m ⁢  i = 1 m ⁢ [ log ⁡ ( 1 - D θ D ⁡ ( G θ G ⁡ ( z i ) ) ) + μ 1 *  y i - G θ G ⁡ ( z i )  - μ 2 *  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  ] , wherein θD, θG, and θE are, respectively, weights of the discriminator D, the generator G, and the encoder E, wherein GθG(zi) is an output of the generator G for an input zi, wherein DθD (GθD(zi)) and EθE(GθG(zi)) are, respectively, outputs of the discriminator D and the encoder E when GθG(z3 is used as input, wherein EθE(yr) is an encoder E output for a target datum yi, and wherein μ1 and μ2 are hyperparameters
7. The method of claim 1, wherein using the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G, comprising: updating the generator G by descending, for in samples, a gradient ∇ θ G ⁢ 1 m ⁢  i = 1 m ⁢ [ log ⁢ ( 1 - D θ D ⁡ ( G θ G ⁡ ( z i ) ) ) + μ 1 *  y i - G θ G ⁡ ( z i )  - μ 2 *  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  ] wherein θD, θG, and θE are, respectively, weights of the discriminator D, the generator G, and the encoder E, wherein GθG(zi) is an output of the generator G for an input zi, wherein DθD(GθD(zi)) and EθE(GθG(zi)) are, respectively, outputs of the discriminator D and the encoder E when GθG(zi) is used as input, wherein EθE(yi) is an encoder E output for a target datum yi, and wherein μ1 and μ2 are hyperparameters
8. An apparatus for training a generator G of a Generative Adversarial Network (GAN), comprising: a memory; and a processor, the processor is configured to execute instructions stored in the memory to: input, to an encoder E, a target data Y; input, to the encoder E, an output G(Z) of the generator G, wherein the generator G generates the output G(Z) in response to receiving a random sample Z, and wherein a discriminator D of the GAN is trained to distinguish between the output G(Z) and the target data Y; train the encoder E to minimize a difference between a first latent space representation E(G(Z)) of the output G(Z) and a second latent space representation E(Y) of the target data Y, wherein the output G(Z) and the target data Y are input to the encoder E; and use the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G
8. An apparatus for training a generator G of a Generative Adversarial Network (GAN), comprising: a memory; and a processor, the processor is configured to execute instructions stored in the memory to: input, to an encoder E, a target data Y; input, to the encoder E, an output G(Z) of the generator G, wherein the generator G generates the output G(Z) in response to receiving a random sample Z, and wherein a discriminator D of the GAN is trained to distinguish which of the G(Z) and the target data Y is real data; train the encoder E to minimize a difference between a first latent space representation E(G(Z)) of the output G(Z) and a second latent space representation E(Y) of the target data Y, wherein the output G(Z) and the target data Y are input to the encoder E; and use the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G
9. The apparatus of claim 8, wherein the instructions further comprise instructions to: update the encoder E by descending, for m samples, a gradient ∇ θ E ⁢ 1 m ⁢  i = 1 m ⁢  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  , wherein the m samples comprise m noise samples {z1, z2, . . . , zm} selected from a distribution p(z) and m corresponding target data {y1, y2, . . . , ym}, wherein EθE(yi) is a first output of the encoder E given first current weight values θE of the encoder E and a first input yi, wherein GθG(zi) is a second output of the of the generator G given second current weight values θG of the generator G and a second input zi, and wherein 
EθE (GθG(zi)) is a third output of the of the encoder E given the first current weight values θE of the encoder E and GθG(zi) as input
9. The apparatus of claim 8, wherein the instructions further comprise instructions to: update the encoder E by descending, for m samples, a gradient ∇ θ E ⁢ 1 m ⁢  i = 1 m ⁢  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  , wherein the m samples comprise m noise samples {z1, z2, . . . , zm} selected from a distribution p(z) and m corresponding target data {y1, y2, . . . , ym}, wherein EθE(yi) is a first output of the encoder E given first current weight values θE of the encoder E and a first input yi, wherein GθG(zi) is a second output of the of the generator G given second current weight values θG of the generator G and a second input zi, and wherein
 EθE(GθG (zi)) is a third output of the of the encoder E given the first current weight values θE of the encoder E and GθG(zj) as input
10. The apparatus of claim 8, wherein the target data Y corresponds to the output G(Z)
10. The apparatus of claim 8, wherein the target data Y corresponds to the output G(Z)
11. The apparatus of claim 8, wherein the encoder E comprises a neural network
11. The apparatus of claim 8, wherein the encoder E comprises a neural network
12. The apparatus of claim 11, wherein the encoder E further comprises an upscaling layer, and wherein each of the outputs E(G(Z)) and E(Y) of the encoder E having a first size equal to a second size of Z
14. The apparatus of claim 11, wherein the encoder E further comprises an upscaling layer, and wherein each of the outputs E(G(Z)) and E(Y) of the encoder E having a first size equal to a second size of Z
13. The apparatus of claim 8, wherein the random sample Z is a multi-dimensional vector of values selected from a distribution p(z)
12. The apparatus of claim 8, wherein the random sample Z is a multi-dimensional vector of values selected from a distribution p(z)
14. The apparatus of claim 8, wherein to use the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G, comprises to: updating the generator G by descending, for m samples, a gradient ∇ θ G ⁢ 1 m ⁢  i = 1 m ⁢ [ log ⁡ ( 1 - D θ D ⁡ ( G θ G ⁡ ( z i ) ) ) + μ 1 *  y i - G θ G ⁡ ( z i )  - μ 2 *  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  ]
13. The apparatus of claim 8, wherein to use the first latent space representation E(G(Z)) and the second latent space representation E(Y) to constrain the training of the generator G, comprises to: updating the generator G by descending, form samples, a gradient ∇ θ G ⁢ 1 m ⁢  i = 1 m ⁢ [ log ⁢ ( 1 - D θ D ⁡ ( G θ G ⁡ ( z i ) ) ) + μ 1 *  y i - G θ G ⁡ ( z i )  - μ 2 *  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) )  ]
15. An apparatus for generating a super resolution image, comprising: a memory; and a processor, the processor is configured to execute instructions stored in the memory to: 
receive, by a generator G, an input corresponding to a low resolution image; and output, from the generator G, a 
super resolution image corresponding to the low resolution image, wherein the generator G is trained using a Generative Adversarial Network (GAN), the GAN comprising: the generator G; an encoder E; and a discriminator D, wherein outputs of the encoder E are used to constrain the training of the generator G
15. A method for generating a super resolution image, comprising: 



receiving, by a generator G, an input corresponding to a low resolution image; and outputting, from the generator G, a super resolution image corresponding to the low resolution image, wherein the generator is trained using a Generative Adversarial Network (GAN) 
comprising: the generator G; an encoder E; and a discriminator D, wherein outputs
of the encoder E are used to constrain the training of the generator G, and wherein the outputs of the encoder E comprise a first latent space representation E(G(Z)) of and output G(Z) of the generator G, wherein Z corresponds to a training low-resolution image and G(Z) corresponds to a generated high-resolution image
16. The apparatus of claim 15, wherein the outputs of the encoder comprising: 
a first latent space 
representation E(G(Z)) of an output G(Z) of the generator G, wherein Z corresponds to a training low-resolution image and G(Z) corresponds to a generated high-resolution image; and a second latent space representation E(Y) of a training high-resolution image Y
16. The method of claim 15, 
and wherein the outputs of the encoder E comprise a first latent space representation E(G(Z)) of and output G(Z) of the generator G, wherein Z corresponds to a training low-resolution image and G(Z) corresponds to a generated high-resolution image
wherein the outputs of the encoder E further comprises: a second latent space representation E(Y) of a training high-resolution image Y
17. The apparatus of claim 15, wherein the encoder E is trained to minimize a difference between the first latent space representation E(G(Z)) and the second latent space representation E(Y)
18. The method of claim 16, wherein the encoder E is trained to minimize a difference between the first latent space representation E(G(Z)) and the second latent space representation E(Y)
18. The apparatus of claim 17, wherein the encoder E is trained by descending, for m samples, a gradient ∇ θ E ⁢ 1 m ⁢  i = 1 m ⁢  E θ E ⁡ ( y i ) - E θ E ⁡ ( G 8 G ⁡ ( z i ) ) .Math
19. The method of claim 18, wherein the encoder E is trained by descending, for m samples, a gradient ∇ θ E ⁢ 1 m ⁢  i = 1 m ⁢  E θ E ⁡ ( y i ) - E θ E ⁡ ( G θ G ⁡ ( z i ) ) .Math
19. The apparatus of claim 17, wherein the generator G is trained by applying a Lipschitz condition so as to upper bound a first difference between the generated high-resolution image and the training high-resolution image Y to a second difference between the first latent space representation E(G(Z)) and the second latent space representation E(Y)
20. The method of claim 18, wherein the generator G is trained by applying a Lipschitz condition so as to upper bound a first difference between the generated high-resolution image and the training high-resolution image Y to a second difference between the first latent space representation E(G(Z)) and the second latent space representation E(Y)
20. The apparatus of claim 15, wherein the encoder E comprises a VGG network
17. The method of claim 15, wherein the encoder E comprises a VGG network


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636